[Cite as Claren v. Mansfield Corr. Inst., 2011-Ohio-5962.]



                                                         Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us



PAUL CLAREN,                                                 Case No. 2008-08744

        Plaintiff,                                           Plaintiff, Judge Joseph T. Clark
                                                             Magistrate Anderson M. Renick
        v.

MANSFIELD CORRECTIONAL
 INSTITUTION,                                                JUDGMENT ENTRY

        Defendant.



        {¶1} On August 19, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” Plaintiff timely filed his objections.
        {¶3} Civ.R. 53(D)(3)(b) further provides, in part:
        {¶4} “(ii) Specificity of objection. An objection to a magistrate’s decision shall be
specific and state with particularity all grounds for objection.
        {¶5} “(iii)   Objection to magistrate’s factual finding; transcript or affidavit. An
objection to a factual finding * * * shall be supported by a transcript of all the evidence
submitted to the magistrate relevant to that finding or an affidavit of that evidence if a
transcript is not available.”
        {¶6} Plaintiff’s objections are not specific and, to the extent that he objects to the
magistrate’s factual findings, he did not file a transcript of the evidence relevant to his
objections.
        {¶7} Furthermore, upon review of the record, the magistrate’s decision and the
objections, the court finds that the magistrate has properly determined the factual issues
Case No. 2008-08744                        -2-                       JUDGMENT ENTRY

and appropriately applied the law. Therefore, the objections are OVERRULED and the
court adopts the magistrate’s decision and recommendation as its own, including
findings of fact and conclusions of law contained therein. Judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          JOSEPH T. CLARK
                                          Judge

cc:


Christopher P. Conomy                         Paul Claren
Assistant Attorney General                    930 North Ella Street, Apt. 15
150 East Gay Street, 18th Floor               Orrville, Ohio 44667-1145
Columbus, Ohio 43215-3130




Filed September 30, 2011
To S.C. reporter November 18, 2011